UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4459
WILLIAM HAMILTON,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4474
SAM GREEN, JR.,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4649
ANTHONY KING, a/k/a Dickie, a/k/a
Jaz, a/k/a Ghost,
                Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
                Sol Blatt, Jr., Senior District Judge.
                            (CR-00-263)

                      Submitted: June 10, 2003

                      Decided: June 27, 2003
2                   UNITED STATES v. HAMILTON
    Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Debra Y. Chapman, DEBRA Y. CHAPMAN, P.A., Columbia, South
Carolina; Wesley Locklair, JOYE & LOCKLAIR, P.A., Murrells
Inlet, South Carolina; A. Peter Shahid, Jr., SHAHID LAW OFFICE,
L.L.C., Charleston, South Carolina, for Appellants. J. Strom Thur-
mond, Jr., United States Attorney, Nancy C. Wicker, Assistant United
States Attorney, Columbia, South Carolina; Robert H. Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   In these consolidated appeals, William Hamilton, Sam Green, Jr.,
and Anthony King challenge their convictions and sentences. All
three Appellants were convicted by a jury of conspiracy to possess
with intent to distribute crack cocaine in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1) & 846 (2000). King was also convicted of con-
spiracy to use firearms during and in relation to drug trafficking
offense in violation of 18 U.S.C. § 924(c)(1), (o) (2000). Green was
also convicted on two counts of possession with intent to distribute
less than five grams of crack cocaine in violation of 21 U.S.C.
§ 841(a)(1) (2000). On appeal, Green challenges his sentence. Green
and Hamilton both claim the district court erred by not granting
                      UNITED STATES v. HAMILTON                        3
Green’s motion for severance. King claims the district court erred by
admitting evidence of a rifle found in a trailer home from which he
distributed crack cocaine. All the Appellants claim the district court
erred by not granting a motion for a mistrial after a Government wit-
ness referenced a polygraph examination. Finding no reversible error,
we affirm.

   The jury found Green was involved in a conspiracy to possess with
intent to distribute less than five grams of crack cocaine. Because he
had a prior felony drug conviction, he faced a maximum term of
imprisonment of thirty years. See 21 U.S.C. § 841(b)(1)(C) (2000). At
sentencing, the district court found as relevant conduct that Green was
responsible for seventy-eight grams of crack cocaine. As a result, he
was sentenced to 135 months’ imprisonment. Because he was sen-
tenced below the statutory maximum, there was no error. United
States v. White, 238 F.3d 537, 541 n.4 (4th Cir. 2001); United States
v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000). In addition, the court’s
factfinding at sentencing was not clearly erroneous.

   We find the district court’s denial of Green’s motion for severance
was not clearly erroneous. United States v. Montgomery, 262 F.3d
233, 244 (4th Cir. 2001). Likewise, we find the court did not abuse
its discretion admitting evidence of a firearm found in the trailer from
which King distributed drugs. United States v. Queen, 132 F.3d 991,
995 (4th Cir. 1997). Finally, we find the court did not abuse its discre-
tion denying the motion for a mistrial.

  Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED